
	
		V
		112th CONGRESS
		1st Session
		H. R. 411
		IN THE HOUSE OF REPRESENTATIVES
		
			January 24, 2011
			Mr. Platts introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of certain aliens who were aboard the
		  Golden Venture.
	
	
		1.Adjustment of status for
			 certain aliens who were aboard the Golden Venture
			(a)In
			 generalNotwithstanding subsections (a) and (b) of section 201 of
			 the Immigration and Nationality Act (8
			 U.S.C. 1151), the Secretary of Homeland Security shall adjust the status of
			 each alien referred to in subsection (b) to that of an alien lawfully admitted
			 for permanent residence, if the alien—
				(1)applies for such
			 adjustment;
				(2)has been
			 physically present in the United States for at least 1 year and is physically
			 present in the United States on the date the application for such adjustment is
			 filed;
				(3)is admissible to
			 the United States as an immigrant under the Immigration and Nationality Act (8 U.S.C. 1101
			 et seq.), except that, for the purposes of determining admissibility under this
			 paragraph, the grounds for inadmissibility specified in paragraphs (4), (5),
			 and (7)(A) and subparagraphs (A), (D), and (E) of paragraph (6) of section
			 212(a) of the Immigration and Nationality
			 Act (8 U.S.C. 1182(a)) shall not apply; and
				(4)pays a fee
			 (determined by the Secretary of Homeland Security) for the processing of such
			 application.
				(b)Aliens eligible
			 for adjustment of statusThe adjustment of status provided for
			 under subsection (a) shall apply to the following aliens:
				(1)Zheng Xue
			 Feng.
				(2)Zhu Zai
			 Yong.
				(3)Whu Chao.
				(4)Gong Shi.
				(5)He Ar Ming.
				(6)Dong Su Gi.
				(7)Zhou Xing
			 Xin.
				(8)Zheng Shi
			 Ji.
				(9)Liu Bao
			 Jin.
				(10)Cao Xiang
			 Qui.
				(11)Lin Yeng
			 Ming.
				(12)Zou Xue
			 Can.
				(13)Lu Xu
			 Yong.
				(14)Liu Jia
			 Wen.
				(15)Cheng Lin
			 Guo.
				(16)Son Ching
			 Cheng.
				(17)Chen Sherm
			 Dee.
				(18)Lin Mao
			 Jiang.
				(19)Dek Fun
			 Lin.
				(20)Wang Dar
			 Hua.
				(21)Dong Jia
			 Reng.
				(22)Chung Seng
			 Chow.
				(23)Lin Hui
			 Kan.
				(24)Sou Xing
			 Dong.
				(25)Lin Xue
			 Yao.
				(26)Yi Zhou
			 Hua.
				(c)Offset in number
			 of visas availableUpon each granting to an alien of the status
			 of having been lawfully admitted for permanent residence under this section,
			 the Secretary of State shall instruct the proper officer to reduce by 1, during
			 the current or next following fiscal year, the total number of immigrant visas
			 that are made available to natives of the country of the alien’s birth under
			 section 203(a) of the Immigration and Nationality
			 Act (8 U.S.C. 1153(a)) or, if applicable, the total number of
			 immigrant visas that are made available to natives of the country of the
			 alien’s birth under section 202(e) of such Act (8 U.S.C. 1152(e)).
			(d)Application of
			 Immigration and Nationality Act
			 provisionsThe definitions contained in the
			 Immigration and Nationality Act (8
			 U.S.C. 1101 et seq.) shall apply in the administration of this section. The
			 fact that an alien may be eligible to be granted the status of having been
			 lawfully admitted for permanent residence under this section shall not preclude
			 the alien from seeking such status under any other provision of law for which
			 the alien may be eligible.
			
